OPINION
By STEVENS, J.
The petition is neither definite upon the question as to when the defendant orally promised to give plaintiff employment until he reached the age of 70 years, nor upon the question of who made said oral agreement. claimed to be binding upon the defendant company.
However, the record discloses certain conferences between Benjamin A. Stone, the son of plaintiff, acting on behalf of his father, and O. G. Brown and Frank Whit:ng, assistant general and general claims attorneys, respectively, for defendant, and it may be upon those conferences that plaintiff relies to establish the oral contract upon which claim is made.
An extremely careful reading of the record herein has failed to disclose to the members of this court wherein any contract, such as plaintiff relies upon, arose by reason of those conferences; it is our opinion that there was a complete failure of proof to establish said contract, if the conferences and negotiations mentioned above were relied upon to establish the same.
If, on the other hand, reliance was placed upon the conference between plaintiff, his wife, and Mr. F. A. Hruska, chief claim agent for defendant,-to establish the contract claimed, we are of the opinion that the case of C., C., C. & St. L. Ry. Co. v Green, 126 Oh St 512, is decisive of the question presented, and that said question must be resolved against the claim of plaintiff.
There having been a failure of admissible proof to establish the contract upon which plaintiff relied, it follows that the trial court did not err in sustaining defendant’s motion to direct a verdict for defendant.
We are not unappreciative of the apparent hardship resultant upon the conclusion which we here announce, nor of the fact that it will entail a denial of a right to pension to an old and valued employee of defendant. However, our actions are entirely circumscribed by the record presented to us, and upon that record we do not see how any other conclusion than that at which we have arrived could possibly be reached.
Judgment affirmed.
FUNK, FJ, and WASHBURN, J, concur in • judgment.